I'   Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 1 of 14 PageID #: 1




                                                                                       ***FILED .. •
     JN/AES:AE
                                                                                   5:18 pm, Mar 19, 2021
     F. #2018R00201
                                                                                   U.S. DISTRICT COURT
     UNITED STATES DISTRICT COURT                                             EASTERN DISTRICT OF NEW YOR~
     EASTERN DISTRICT OF NEW YORK
     ---------------------------X
     UNITED STATES OF AMERICA                                  INDICTMENT

            - against-                                         1:2      _ _01
                                                                    1-c_r-0
                                                               Cr. No.      __46_(R
                                                                                 __ PK
                                                                                     __ __ LP
                                                                                       )(C    )
                                                                (T. 15, U.S.C., §§ 78j(b) and 78ff; T. 18,
     UBONGUBOH,                                                 U.S.C., §§ 371, 981(a)(l)(C), 1349, 2
         also known as "Jonathan                                and3551 et~.; T. 21, U.S.C., § 853(p);
         Goldman," "Frank Goldman"                              T. 28, U.S.C., § 2461(c))
         and "Nino," ·

                               · Defendant.

     ---------------------------X
     THE GRAND JURY CHARGES:

                                               INTRODUCTION

                     At all times relevant to this Indictment, unless otherwise indicated:

     I.      The Defendant and his Co-Conspirators

                     I.        The defendant UBONG UBOH, also known as "Jonathan Goldman,"

     "Frank Goldman" and "Nino," was a resident of Miami, Florida and was employed at various

     ca.11 centers located in Mia.mi (collectively, the ··.Florida Call Rooms"), which promoted the

     stocks of publicly traded companies to individual investors in the United States, including in .

     New York, using false information, false identities and market manipulation techniques,

     including by engaging in coordinated trading to create the appearance of genuine volume and

     interest in the stocks.

                     2.        Co-Conspirator-I ("CC-1 "), an individual whose identity is known to the

     Grand Jury, ran the Florida Call Rooms and paid the defendant UBONG UBOH and others,
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 2 of 14 PageID #: 2




directly and indirectly, for their call center work. CC-1 also identified himself to potential

investors using various false identities.

               3.      Co-Conspirator-2 ("CC-2"), an individual whose identity is known to the

Grand Jury, worked in the Florida Call Rooms. CC-2 cold-called potential investors using false

identities.

IL      Relevant Entities

               4.      Cyberfort Software Inc. ("CYBF") was a publicly traded company based

in California that was purportedly involved in the cybersecurity and software security business.

CYBF had no reported revenue or profit from approximately March 2016 through March 2019.

               5.      EnviroTechnologies International Inc. ("ETII") was a publicly traded

company based in Utah that was purportedly involved in the cannabidiol ("CBD") market and in

marketing environmentally safe products and solutions to oil and gas, agriculture and consumer

product industries.

               6.      Evolution Technology Resources Inc. ("ETKR") was a publicly traded

company based in Canada that was purportedly involved in the gaming and ·gambling industry.

ETK.R had no reported revenue or profit from approximately January 2017 through December

2018.

               7.      Link Reservations Inc. ("LRSV") was a publicly traded company based in

the United Kingdom that was purportedly involved in the CBD market, the crypto-currency

market and the travel reservation industry. LRSV had no reported revenue or profit from

approximately December 2015 through December 2018.




                                                 2
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 3 of 14 PageID #: 3




III.   Relevant Regulatory Principles and Definitions

               8.     A "security" was, among other things, any note, st_ock, bond, debenture,

evidence of indebtedness, investment contract or participation in any profit-sharing agreement.

               9.     A "public company" was a company that issued securities and traded its

stock on a stock exchange or over-the-counter market. The company's shareholders were the

equity owners of the company. Daily trading in the market determined the value of the

company.

               10.    "Microcap" or "penny" stocks referred to stocks of publicly traded U.S.

companies that had a low market capitalization. Microcap stocks were often subject to price

manipulation because they were thinly traded and subject to less regulatory scrutiny than stocks

that traded on notable exchanges.

               11.    "Over-the-counter" ("OTC") referred to how securities of public

companies that were not listed on a centralized exchange, such as the New York Stock

Exchange or NASDAQ, were traded. OTC trades occurred over a broker-dealer netw~rk.

Penny stocks were typically traded OTC.

IV.    The Fraudulent Schemes

       A.      The Stock Promotion Scheme

               12.    In or about and between February 2016 and October 2018, the defendant

UBONG UBOH, together with others, including CC-1 and CC-2, engaged in a scheme to

defraud investors and potential investors in the purchase of publicly traded microcap companies

including, among others, CYBF, ETII, ET.KR and LRSV (collectively, the "Promoted

Companies"). To execute the fraudulent scheme, UBOH and his co-conspirators (a)

orchestrated coordinated trading of the Promoted Companies' stock to create the appearance of


                                                3
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 4 of 14 PageID #: 4




genuine trading volume and interest in the stock, and (b) made material misrepresentations in

their communications with victim investors relating to, among other things, the identities of the

stock promoters, the promoters' affiliations and the advisability of purchasing the stock of the

Promoted c;ompanies.

               13.     The defendant UBONG UBOH and other stock promoters used deceptive

practices during their communications with victim investors, including using false names and

assumed identities. UBOH falsely claimed to be "Jonathan Goldman," "Frank Goldman" and

Individual-I, an individual whose identity is known to the Grandy Jury, who was (unlike UBOH)

legitimately affiliated with ETKR. UBOH and his co-conspirators also falsely claimed that they

were affiliated with investors' brokerage firms, other real investment-related companies and a

NASDAQ-affiliated entity. In addition, UBOH and his co-conspirators misled potential

investors about the advisability of investing in the Promoted Companies by falsely claiming,

among other things, that there would be a two-for-one stock split where the trading price would

remain the same and that investors could expect to make ten times their investment.

               14.     In furtherance of this scheme, the defendant UBONG UBOH and his co-

conspirators made telephone calls to persuade investors and potential investors, including senior

citizens, to purchase stock in the Promoted Companies. UBOH and his co-conspirators often ·

used pre-paid cellphones to call these investors.

               15.     In addition, the defendant UBONG UBOH, together with others at the

Florida Call Rooms, traded in their own accounts in certain of the Promoted Companies'

securities to make it appear that there was genuine trading volume and market interest in these

securities. UBOH and his co-conspirators did not disclose to the victim investors that he and his

co-conspirators were artificially generating share price movements and trading volume.



                                                    4
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 5 of 14 PageID #: 5




              16.     Investors, including residents of Brooklyn and Queens, New York, among

other locations within the Eastern District of New York and elsewhere, purchased shares of the

Promoted Companies during the time that the defendant UBONG UBOH and his co-conspirators

promoted the stocks of the Promoted Companies.

                      1.     Misrepresentations Related to ETII

               17.    In or about and between February 2017 and April 2017, the defendant

UBONG UBOH, together with others, falsely promoted ETII to unsuspecting investors in the

Eastern District ofNew York and elsewhere.

               18.    For example, as part of the scheme, in approximately 2017, the defendant

UBONG UBOH used the alias "Frank Goldman" to call Jane Doe, an individual whose identity

is known to the Grand Jury, who was a resident of Massapequa, New York. UBOH placed the

calls using a pre-paid cellphone. During the conversations, UBOH, in sum and substance,

falsely told Jane Doe, among other things, that he was working with a NASDAQ-affiliated

company and that ETII was a "sure thing" that would make her very rich. Jane Doe bought

approximately 50,000 shares of ETII stock in or about February 2017 and March 2017 and

bought approximately 600 shares ofETII stock in or about July 2017.

                      2.      Misrepresentations Related to ETKR

               19.    In or about and between September 2017 and November 2017, the

defendant UBONG UBOH, together with others, falsely promoted ETKR to unsuspecting

investors in the Eastern District of New York and elsewhere. UBOH and others used various

aliases and pre-paid cellphones to call potential investors and make false and misleading

statements concerning who they worked for and the advisability of buying ETKR stock.




                                                5
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 6 of 14 PageID #: 6




              20.     For example, as part of the scheme, in approximately October 2017 and

November 2017, the defendant UBONG UBOH used a pre-paid cellphone to call John Doe, an

individual whose identity is known to the Grand Jury and who was a resident of Huntington

Station, New York. UBOH, among other things, claimed to be Individual 1, an actual person

that was affiliated with ETKR. During multiple calls, UBOH convinced John Doe to purchase

ETKR stock. John Doe bought approximately 250,000 shares ofETKR stock in or about
October 2017 and November 2017.

       B.      The Private Placement Scheme

               21.    In or about and between September 2017 and October 2018, the defendant

UBONG UBOH, together with others, including CC-2, engaged in a scheme to defraud John

Doe. Specifically, UBOH and CC-2 convinced John Doe to transfer $500,000 for a purported

private placement investment opportunity in Company 1, a private company the identity of

which is known to the Grand Jury.

               22.    The defendant UBONG UBOH and CC-2 placed telephone calls to John

Doe in which they falsely told John Doe that he could participate in the purported private

placement of Company 1 by investing in Company 2, an entity the identity of which is known to

the Grand Jury. In reality, Company 2 had no relation to Company 1 or to Company 1·s stock,

but was an entity owned and controlled by UBOH's associate, Co-Conspirator 3, an individual

whose identity is known to the Grand Jury.

               23.    As a result of the false information provided to John Doe by the defendant

UBONG UBOH and CC-2, John Doe sent $500,000 in cashier's checks made payable to

Company 2 and Company 3, an entity the identity of which is known to the Grand Jury, which




                                                6
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 7 of 14 PageID #: 7




was owned and controlled by an associate of CC-2. This money was then distributed between

UBOH, CC-2 and other co-conspirators.

               24.     In furtherance of this scheme, the defendant UBONG UBOH, together

with others, sent and caused to be sent a purported Company 2 stock certificate to John Doe's

residence in Huntington Station, New York by United States mail.

                                            COUNT ONE
                             (Conspiracy to Commit Securities Fraud)

               25.     The allegations contained in paragraphs one through 24 are realleged and

incorporated as if fully set forth in this paragraph.

               26.     In or about and between May 2016 and October 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

UBONG UBOH, also known as "Jonathan Goldman," "Frank Goldman" and "Nino," together

with others, did knowingly and willfully conspire to use and employ one or more manipulative

and deceptive devices and contrivances, contrary to Rule l0b-5 of the Rules and Regulations of

the United States Securities and Exchange Commission, Title 17, Code of Federal Regulations,

Section 240.lOb-5, by: (i) employing one or more devices, schemes and artifices to defraud; (ii)

making one or more untrue statements of material fact and omitting to state one or more material

facts necessary in order to make the statements made, in light of the circumstances under which

they were made, not misleading; and (iii) engaging in one or more acts, practices and courses of

business which would and did operate as a fraud and deceit upon one or more investors and

potential investors in the Promoted Companies, in connection with the purchase and sale of

investments in the Promoted Companies, directly and indirectly, by use of means and

instrumentalities of interstate commerce and the mails, contrary to Title 15, United State Code,

Sections 78j(b) and 78ff.


                                                   7
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 8 of 14 PageID #: 8




              27.      In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendant UBONG UBOH, also known as

"Jonathan Goldman," "Frank Goldman" and ''Nino," together with others, did commit and cause

the commission of, among others, the following:

                                          OVERT ACTS

                       (a)    On or about October 10, 2016, CC-2 purchased approximately
3,000 shares ofLRSV stock.

                       (b)    On or about October 17, 2016, CC-1 purchased approximately 389

shares ofLRSV stock.

                       (c)     On or about December 1, 2016, CC- I purchased approximately

10,000 shares of CYBF stock.

                       (d)     On or about December 6, 2016, CC-2 purchased approximately

2,000 shares of CYBF stock.

                       (e)     On or about February 7, 2017, CC-2 purchased approximately 100

shares ofETII stock.

                       (f)     On or about February 14, 2017, CC-1 purchased approximately

1,000 shares ofETII stock.

                       (g)     On or about February 14, 2017, CC-1 purchased approximately

100 shares of CYBF stock.

                       (h)     On or about February 28, 2017, UBOH purchased approximately

100 shares of ETII stock.

                       (i)     On or about March 3, 2017, UBOH purchased approximately 100

shares of CYB.F stock.



                                                 8
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 9 of 14 PageID #: 9




                          G)     On or about October 31, 2017, UBOH used a pre-paid cellphone to

speak with John Doe.

                          (k)    On or about November 2, 2017, UBOH used a pre-paid cellphone

to speak with John Doe.

                          (1)    In or about and between October 2017 and November 2017, John

Doe purchased shares ofETKR stock.

                      (Title 18, United States Code, Sections 371 and 3551 et seq.)

                                            COUNT TWO
                                  (Conspiracy to Commit Wire Fraud)

                28.       The allegations contained in paragraphs one through 24 are realleged and

incorporated as if fully set forth in this paragraph.

                29.       In or about and between May 2016 and October 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

UBONG UBOH, also known as "Jonathan Goldman," "Frank Goldman" and ''Nino," together

with others, did knowingly and intentionally conspire to devise a scheme and artifice to defraud

one or more investors and potential investors in the Promoted Companies, and to obtain money

and property from them by means of one or more materially false and fraudulent pretenses,

representations and promises, and for the purpose of executing such scheme and artifice, to

transmit and cause to be transmitted by means of wire communication in interstate and foreign

commerce writings, signs, signals, pictures and sounds, contrary to Title 18, United States Code,

Section 1343.

                (Title 18, United States Code, Sections 1349 and 3551 et seq.)




                                                    9
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 10 of 14 PageID #: 10




                                            COUNT THREE
                              (Conspiracy to Commit Mail and Wire Fraud)

                30.    The allegations contained in paragraphs one through 24 are realleged and

incorporated as if fully set forth in this paragraph.

                31.     In or about and between September 2017 and September 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant UBONG UBOH, also known as "Jonathan Goldman,". "Frank Goldman" and ''Nino,"

together with others, did knowingly and intentionally conspire to devise a scheme and artifice to

defraud John Doe in connection with a purported investment in Company 1 and Company 2, and

to obtain money and property from John Doe by means of one or more materially false and

fraudulent pretenses, representations and promises, and for the purpose of executing such scheme

and artifice:

                        (a)      to deliver and cause to be delivered one or more matters and things

by the Postal Service according to the direction thereon, contrary to Title 18, United States Code,

Section 1341; and

                        (b)       to transmit and cause to be transmitted by means of wire

communication in interstate and foreign commerce writings, signs, signals, pictures and sounds,

contrary to Title 18, United States Code, Section 1343.

                (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                            COUNTFOUR
                                        (Securities Fraud - ETII)

                32.     The allegations contained in paragraphs one through 24 are realleged and

incorporated as if fully set forth in this paragraph.

                33.     In or about and between February 2017 and April 2017, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 11 of 14 PageID #: 11




UBONG UBOH, also known as "Jonathan Goldman," "Frank Goldman" and ''Nino," together

with others, did knowingly and willfully use and employ one or more manipulative and

deceptive devices and contrivances, contrary to Rule l0b-5 of the Rules and Regulations of the

United States Securities and Exchange Commission, Title 17, Code of Federal Regulations,

Section 240.IOb-5, by: (a) employing one or more devices, schemes and artifices to defraud; (b)

making one or more untrue statements of material fact and omitting to state one or more material
facts necessary in order to make the statements made, in light of the circumstances under which

they were made, not misleading; and (c) engaging in one or more acts, practices and courses of

business which would and did operate as a fraud and deceit upon investors and potential

investors in the Promoted Companies, in connection with the purchase and sale of investments in

ETII, directly and indirectly. by use of means and instrumentalities of interstate commerce and

the mails.


               (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

Code, Sections 2 and 3551 et seq.)

                                           COUNT FIVE
                                     (Securities Fraud - ETKR)

               34.     The allegations contained in paragraphs one through 24 are realleged and

incorporated as if fully set forth in this paragraph.

               35.      In or about and between September 2017 and November 2017, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant UBONG UBOH, also known as "Jonathan Goldman," "Frank Goldman" and ''Nino,"

together with others, did knowingly and willfully use and employ one or more manipulative and

deceptive devices and contrivances, contrary to Rule l0b-5 of the Rules and Regulations of the

United States Securities and Exchange Commission, Title 17, Code of Federal Regulations,

                                                  11
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 12 of 14 PageID #: 12




Section 240.l0b-5, by: (a) employing one or more devices, schemes and artifices to defraud;

(b) making one or more untrue statements of material fact and omitting to state one or more

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and (c) engaging in one or more acts, practices and

courses of business which would and did operate as a fraud and deceit upon investors and

potential investors in the Promoted Companies, in connection with the purchase and sale of
investments in ETK.R, directly and indirectly, by use of means and instrumentalities of interstate

commerce and the mails.

               (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

Code, Sections 2 and 3551 et seq.)

                              CRIMINAL FORFEITURE ALLEGATION

               36.     The United States hereby gives notice to the defendant that, upon his

conviction of any of the offenses charged herein, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United States

Code, Section 2461(c), which require any person convicted of such offenses to forfeit any

property, real or personal, constituting, or derived from, proceeds obtained directly or indirectly

as a result of such offenses.

               37.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                        (a)     cannot be located upon the exercise of due diligence;

                       (b)      has been transferred or sold to, or deposited with, a third party;

                       (c)      has been placed beyond the jurisdiction of the court;

                       (d)      has been substantially diminished in value; or



                                                  12
Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 13 of 14 PageID #: 13




                       (e)     has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 98l(a)(l)(C); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))




  a .&. ~
SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




                                                    13
                   Case 1:21-cr-00146-RPK Document 1 Filed 03/19/21 Page 14 of 14 PageID #: 14


F.#: 2018R000201
FORMDBD-34                 · No.
JUN. 85

                                    UNITED STATES DISTRICT COURT
                                                 EASTERN District of NEW YORK

                                                        CRIMINAL DMSION

                                          THE UNITED STATES OF AMERICA
                                                                    vs.

                                                             UBONGUBOH,
                                                                                                 Defendant.


                                                           INDICTMENT
                              (T. 15, U.S.C. §§78j(b) and 78ff; T. 18, U.S.C., §§ 371, 981(a)(l)(C), 1349, 2
                                   and 3551 et fillli.; T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))


                                   At,-ueb;/L                              --~-~
                            -----------------------
                            Filed in open court this ______ . __________ day,

                            of ____________ A.D. 20 ____ _


                                                                                                         Clerk


                            Bail,$ __________ _
                                                -------·
                                                Andrew Estes, Trial Attorney (718) 254-6250
